     Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 1 of 23




DARIN B. GOFF (11355)
DIANA F. BRADLEY (14603)
Assistant Utah Attorneys General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
E-mail: dgoff@agutah.gov
        dbradley@agutah.gov

Attorneys for State Defendants


              IN THE UNITED STATES DISTRICT COURT
       IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


RONALD MAY, TOBY GARCIA,                    ANSWER TO AMENDED
TODD MULDER and CURTIS ELLIS,                   COMPLAINT

                          Plaintiffs,
                                           Case No. 2:18-cv-00854-RJS
v.
                                              Judge Robert J. Shelby
UTAH DEPARTMENT OF
CORRECTIONS, MIKE HADDON,
UDOC Interim Executive Director, in
his official capacity, TONY
WASHINGTON, UDOC Clinical
Services Director, in his individual and
official capacities and DOES 1-10,

                          Defendants.
     Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 2 of 23




      Defendants Utah Department of Corrections (“UDC”), Mike Haddon and

Tony Washington (“State Defendants”), by and through counsel, Darin B. Goff

and Diana F. Bradley, Assistant Utah Attorneys General, answer the Amended

Complaint filed by Plaintiffs Ronald May, Toby Garcia, Todd Mulder, and Curtis

Ellis and assert their defenses as follows.

                                  JURISDICTION

1.    State Defendants acknowledge Plaintiffs have asserted claims under 42 USC

      § 1983, Title II of the ADA and § 504 of the Rehabilitation act.

2.    State Defendants do not dispute this Court has subject matter jurisdiction

      over Plaintiff’s claims.

                                       VENUE

3.    State Defendants do not dispute venue is properly laid in the District of

      Utah.

                                  THE PARTIES

4.    State Defendants lack sufficient knowledge to admit or deny the

      allegations in paragraph 4 of the Complaint and therefore deny those

      allegations.




                                       2 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 3 of 23




5.     State Defendants admit the Utah Department of Corrections (“UDC”) is a

       public entity. The remaining allegations in paragraph 5 of the Amended

       Complaint set forth legal conclusions to which no response is required.

6.     Defendant Haddon admits he is the Interim Executive Director of UDC and

       was acting within the scope of the agency or employment. The remaining

       allegations in paragraph 6 of the Amended Complaint set forth legal

       conclusions to which no response is required.

7.     Defendant Washington admits the allegations in paragraph 7 of the

       Amended Complaint.

8.     State Defendants lack sufficient knowledge to admit or deny the allegations

       in paragraph 8 of the Amended Complaint and therefore deny those

       allegations.

                                 JURY DEMAND

9.     State Defendants acknowledge that Plaintiffs have demand a jury trial.

                            GENERAL ALLEGATIONS

Hepatitis C and Its Symptoms

10.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 10 of the Amended Complaint and therefore deny

       those allegations.


                                      3 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 4 of 23




11.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 11 of the Amended Complaint and therefore deny

       those allegations.

12.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 12 of the Amended Complaint and therefore deny

       those allegations.

13.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 13 of the Amended Complaint and therefore deny

       those allegations.

14.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 14 of the Amended Complaint and therefore deny

       those allegations.

15.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 15 of the Amended Complaint and therefore deny

       those allegations.

16.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 16 of the Amended Complaint and therefore deny

       those allegations.




                                      4 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 5 of 23




17.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 17 of the Amended Complaint and therefore deny

       those allegations.

18.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 18 of the Amended Complaint and therefore deny

       those allegations.

19.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 19 of the Amended Complaint and therefore deny

       those allegations.

20.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 20 of the Amended Complaint and therefore deny

       those allegations.

21.    State Defendants admit UDC possesses medical records of inmates who

       have been diagnosed with HCV. State Defendants deny the remaining

       allegations contained in paragraph 21 of the Amended Complaint.

General Prevalence of Hepatitis C

22.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 22 of the Amended Complaint and therefore deny

       those allegations.


                                      5 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 6 of 23




23.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 23 of the Amended Complaint and therefore deny

       those allegations.

24.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 24 of the Amended Complaint and therefore deny

       those allegations.

Standard of Care for HCV

25.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 25 of the Amended Complaint and therefore deny

       those allegations.

26.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 26 of the Amended Complaint and therefore deny

       those allegations.

27.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 27 of the Amended Complaint and therefore deny

       those allegations.

28.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 28 of the Amended Complaint and therefore deny

       those allegations.


                                      6 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 7 of 23




29.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 29 of the Amended Complaint and therefore deny

       those allegations.

30.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 30 of the Amended Complaint and therefore deny

       those allegations.

31.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 31 of the Amended Complaint and therefore deny

       those allegations.

Screening, Diagnosis, and Monitoring of HCV

32.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 32 of the Amended Complaint and therefore deny

       those allegations.

33.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 33 of the Amended Complaint and therefore deny

       those allegations.

34.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 34 of the Amended Complaint and therefore deny

       those allegations.


                                      7 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 8 of 23




35.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 35 of the Amended Complaint and therefore deny

       those allegations.

36.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 36 of the Amended Complaint and therefore deny

       those allegations.

UDOC’s Unlawful Policy and Practice of Denying Treatment for HCV

37.    State Defendants deny the allegations in paragraph 37 of the Amended

       Complaint.

38.    State Defendants deny the allegations in paragraph 38 of the Amended

       Complaint.

39.    State Defendants deny the allegations in paragraph 39 of the Amended

       Complaint.

40.    Paragraph 40 of the Amended Complaint sets forth legal conclusions and

       questions of law to which no response is required.

41.    State Defendants deny the allegations in paragraph 41 of the Amended

       Complaint.

42.    State Defendants deny the allegations in paragraph 42 of the Amended

       Complaint.


                                      8 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 9 of 23




43.    State Defendants deny the allegations in paragraph 43 of the Amended

       Complaint.

44.    State Defendants deny the allegations in paragraph 44 of the Amended

       Complaint.

45.    State Defendants deny that UDC does not screen patients for cancer. State

       Defendants lack sufficient knowledge to admit or deny the remaining

       allegations set forth in paragraph 45 of the Amended Complaint and

       therefore deny those allegations.

46.    State Defendants admit UDC does not screen all incoming inmates for HCV.

47.    State Defendants deny the allegations in paragraph 47 of the Amended

       Complaint.

48.    State Defendants deny the allegations in paragraph 48 of the Amended

       Complaint.

Public Health Benefits of Treatment in Prison

49.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 49 of the Amended Complaint and therefore deny

       those allegations.




                                       9 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 10 of 23




50.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 50 of the Amended Complaint and therefore deny

       those allegations.

Allegations Regarding Named Plaintiffs

51.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 51 of the Amended Complaint and therefore deny

       those allegations.

52.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 52 of the Amended Complaint and therefore deny

       those allegations.

53.    State Defendants deny the allegations in paragraph 53 of the Amended

       Complaint.

54.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 54 of the Amended Complaint and therefore deny

       those allegations.

55.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 55 of the Amended Complaint and therefore deny

       those allegations.




                                     10 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 11 of 23




Todd Mulder

56.    State Defendants lack sufficient knowledge to admit or deny the allegations

       set forth in paragraph 56 of the Complaint therefore deny those allegations.

57.    State Defendants admit UDC has not provided Mr. Mulder with DAA

       medication. State Defendants lack sufficient knowledge to admit or deny the

       remaining allegations set forth in paragraph 57 of the Amended Complaint

       and therefore deny those allegations.

58.    State Defendants admit UDC denied Mulder’s Level 1 Grievance on or

       about August 1, 2018. State Defendants lack sufficient knowledge to admit

       or deny any remaining allegations set forth in paragraph 58 of the Amended

       Complaint and therefore deny those allegations.

59.    State Defendants assert the document referenced in paragraph 59 of the

       Amended Complaint speaks for itself.

60.    State Defendants admit the Level II grievance filed by Mulder was denied

       on or about August 29, 2018. State Defendants lack sufficient knowledge to

       admit or deny any remaining allegations set forth in paragraph 60 of the

       Amended Complaint and therefore deny those allegations.

61.    State Defendants admit UDC denied Mulder’s Level III Grievance on or

       about October 5, 2018 and informed Mulder he had exhausted his


                                      11 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 12 of 23




       administrative remedies and his only recourse regarding his grievance was to

       seek a judicial remedy. State Defendants lack sufficient knowledge to admit

       or deny any remaining allegations set forth in paragraph 61 of the Amended

       Complaint and therefore deny those allegations.

62.    The allegations set forth in paragraph 62 of the Amended Complaint are

       legal conclusions to which no response is required.

Curtis Ellis

63.    State Defendants lack sufficient knowledge to admit or deny the allegations

       of paragraph 63 of the Amended Complaint and therefore deny those

       allegations.

64.    State Defendants admit Ellis filed Level I, II, and III grievances seeking

       medical treatment for HCV.

65.    State Defendants assert the document referenced in paragraph 65 of the

       Amended Complaint speaks for itself. State Defendants lack sufficient

       knowledge to admit or deny the remaining allegations of paragraph 65 of the

       Amended Complaint and therefore deny those allegations.

66.    State Defendants assert the document referenced in paragraph 66 of the

       Amended Complaint speaks for itself. State Defendants lack sufficient




                                       12 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 13 of 23




       knowledge to admit or deny the remaining allegations of paragraph 66 of the

       Amended Complaint and therefore deny those allegations.

67.    State Defendants admit UDC denied Ellis’s Level III Grievance on or about

       August 29, 2018 and informed Mulder he had exhausted his administrative

       remedies and his only recourse regarding his grievance was to seek a judicial

       remedy. State Defendants lack sufficient knowledge to admit or deny any

       remaining allegations set forth in paragraph 67 of the Amended Complaint

       and therefore deny those allegations.

68.    The allegations set forth in paragraph 68 of the Amended Complaint are

       legal conclusions to which no response is required.

Ronald May

69.    State Defendants lack sufficient knowledge to admit or deny the allegations

       in paragraph 69 of the Amended Complaint and therefore deny the same.

70.     State Defendants deny the allegations in paragraph 70 of the Amended

       Complaint.

71.    State Defendants deny the allegations in paragraph 71 of the Amended

       Complaint.

72.    The allegations set forth in paragraph 72 of the Amended Complaint

       constitute legal conclusions to which no response is required.


                                      13 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 14 of 23




Toby Garcia

73.     State Defendants lack sufficient knowledge to admit or deny the allegations

       of paragraph 73 of the Amended Complaint therefore deny those allegations.

74.    State Defendants assert the documents reference in paragraph 74 of the

       Amended Complaint. To the extent allegations in paragraph 74 of the

       Amended Complaint do not comport with the language in the referenced

       documents, State Defendants deny the same.

75.    State Defendants admit Garcia’s Level II grievance was denied on or about

       August 15, 2018. State Defendants lack sufficient knowledge to admit or

       deny the remaining allegations of paragraph 75 of the Amended Complaint

       and on that basis deny the same.

76.    State Defendants or deny the allegations of paragraph 76 of the Amended

       Complaint and on that basis deny the same.

77.    State Defendants deny the allegations in paragraph 77 of the Amended

       Complaint.

78.    The allegations set forth in paragraph 78 of the Amended Complaint

       constitute legal conclusions to which no response is required.




                                      14 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 15 of 23




Class Action Allegations

79.    State Defendants acknowledge Plaintiffs seek to certify a class of all current

       and future prisoners in UDC custody who have been diagnosed or will be

       diagnosed with chronic HCV.

80.    State Defendants deny the allegations in paragraph 80 of the Amended

       Complaint.

81.    The allegations set forth in paragraph 81 are legal conclusions to which no

       response is required.

82.    The allegations set forth in paragraph 82 are legal conclusions to which no

       response is required.

                               CAUSES OF ACTION

                               FIRST CLAIM
                           Right to Medical Care
           (8th Amendment to the U.S. Constitution; 42 U.S.C. §1983)

83.    State Defendants reassert their previous responses to each preceding

       paragraph.

84.    State Defendants deny the allegations in paragraph 84 of the Amended

       Complaint.

85.    State Defendants deny the allegations in paragraph 85 of the Amended

       Complaint.


                                      15 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 16 of 23




86.    State Defendants deny the allegations in paragraph 86 of the Amended

       Complaint.

87.    The allegations set forth in paragraph 84 are legal conclusions and questions

       of law to which no response is required.

88.    The allegations set forth in paragraph 88 are legal conclusions and questions

       of law to which no response is required.

89.    The allegations set forth in paragraph 89 are legal conclusions and questions

       of law to which no response is required.

90.    State Defendants deny the allegation in paragraph 90 of the Amended

       Complaint.

91.    The allegation set forth in paragraph 91 is a legal conclusion and a question

       of law to which no response is required.

                                 Second Claim
                               Unnecessary Rigor
                  (Utah State Constitution, Article 1, Section 9)

92.    State Defendants deny the allegations in paragraph 92 of the Amended

       Complaint.

93.    The allegation set forth in paragraph 93 is a legal conclusion and a question

       of law to which no response is required.




                                      16 of 23
      Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 17 of 23




94.    State Defendants deny the allegations in paragraph 94 of the Amended

       Complaint.

95.    State Defendants deny the allegations in paragraph 95 of the Amended

       Complaint.

96.    State Defendants deny the allegations in paragraph 96 of the Amended

       Complaint.

97.    State Defendants deny the allegations in paragraph 97 of the Amended

       Complaint.

98.    The allegations set forth in paragraph 98 of the Amended Complaint

       constitute legal conclusions and questions of law to which no response is

       required.

                               THIRD CLAIM
                         Americans with Disabilities Act
                            (42 U.S.C. §12101, et seq.)
99.    State Defendants reassert their previous responses to each preceding

       paragraph.

100. The allegations set forth in paragraph 100 of the Amended Complaint

       constitute legal conclusions and questions of law to which no response is

       required.




                                      17 of 23
    Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 18 of 23




101. The allegations set forth in paragraph 101 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

102. The allegations set forth in paragraph 102 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

103. The allegations set forth in paragraph 103 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

104. The allegations set forth in paragraph 104 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

105. The allegations set forth in paragraph 105 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

106. The allegations set forth in paragraph 106 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.




                                     18 of 23
    Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 19 of 23




107. The allegations set forth in paragraph 107 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

108. The allegations set forth in paragraph 108 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

109. The allegations set forth in paragraph 109 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

110. The allegations set forth in paragraph 110 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

                               FOURTH CLAIM
                               Rehabilitation Act
                               (29 U.S.C. §791-794)
111. State Defendants reassert their previous responses to each preceding

      paragraph.

112. State Defendants acknowledge Plaintiffs assert their claim under Section 504

      of the Rehabilitation Act.

113. State Defendants admit UDC is a recipient of federal funding.



                                     19 of 23
    Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 20 of 23




114. The allegations set forth in paragraph 114 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

115. The allegations set forth in paragraph 115 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

116. The allegations set forth in paragraph 116 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

117. The allegations set forth in paragraph 117 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

                                FIFTH CLAIM
                           Declaratory Judgment Act
                               (28 U.S.C. § 2201(a))
118. State Defendants reassert their previous responses to each preceding

      paragraph.

119. The allegations set forth in paragraph 119 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.



                                     20 of 23
    Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 21 of 23




120. The allegations set forth in paragraph 120 of the Amended Complaint

      constitute legal conclusions and questions of law to which no response is

      required.

                             REQUEST FOR RELIEF

      As to the allegations made in the Amended Complaint’s Request for

Relief, Defendants deny that Plaintiffs are entitled to relief, and deny the

assertion that Defendants are liable to Plaintiffs for damages sought.

                       FIRST AFFIRMATIVE DEFENSE

      The Complaint fails to state a claim upon which relief can be granted.

                      SECOND AFFIRMATIVE DEFENSE

      Defendants deny each and every allegation contained in the Complaint

which is not specifically admitted herein.

                       THIRD AFFIRMATIVE DEFENSE

      Defendants claims are barred and this lawsuit should be dismissed because

Plaintiffs have not exhausted their administrative remedies as required by the

Prison Litigation Reform Act, 42 U.S.C. § 1997e(a).

                      FOURTH AFFIRMATIVE DEFENSE

      Defendants are entitled to qualified immunity.




                                       21 of 23
    Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 22 of 23




                       FIFTH AFFIRMATIVE DEFENSE

      Any and all injuries and damages Plaintiffs claim are the result of their

own actions or omissions, or from the acts or omissions of third parties over

whom Defendants had no authority or control.

                       SIXTH AFFIRMATIVE DEFENSE

      There is no respondent superior liability or strict supervisor liability for

constitutional violations or civil rights actions under 42 U.S.C. § 1983.

                     SEVENTH AFFIRMATIVE DEFENSE

      Plaintiffs’ claims are barred under the doctrines of waiver, estoppel, and res

judicata.

                      EIGHTH AFFIRMATIVE DEFENSE

      Defendants reserve the right to assert other affirmative defenses as they

become known.

                       NINTH AFFIRMATIVE DEFENSE

      Defendants are immune under the Governmental Immunity Act.

                      TENTH AFFIRMATIVE DEFENSE

      The State enjoys sovereign immunity.

                    ELEVENTH AFFIRMATIVE DEFENSE

      The State is not a person under 42 U.S.C. § 1983.



                                      22 of 23
    Case 2:18-cv-00854-RJS-CMR Document 40 Filed 02/05/20 Page 23 of 23




                      TWELTH AFFIRMATIVE DEFENSE

      Plaintiffs are not proper class representatives.

                                  JURY DEMAND

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendants

demand a jury trial in this matter on all issues triable by jury.



      RESPECTFULLY SUBMITED this 5th day of February 2020.


                           OFFICE OF THE UTAH ATTORNEY GENERAL


                           /s/ Diana F. Bradley
                           DARIN B. GOFF
                           DIANA F. BRADLEY
                           Attorneys for State Defendants




                                        23 of 23
